Citation Nr: 0702254	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1965 to July 1969, 
and additional periods of reserve service from April 1978 to 
January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An additional request should be made for medical records from 
Headquarters, U.S. Army Medical Department Activity, Fort 
Sill, Oklahoma.  The RO should request whether that command 
has medical records reflecting treatment of a right knee 
injury in 2001 (as the veteran maintained he sustained in his 
September 2006 Board hearing).  

Accordingly, the case is REMANDED for the following action:

1.  Through official sources, an 
attempt should be made to verify 
whether the veteran had any period of 
active duty for training or inactive 
duty training after December 31, 2000 
and, if so,  the dates thereof.

2.  An additional attempt should be 
made to obtain any relevant records 
from Fort Sill, Oklahoma indicating 
medical treatment after 2000.  

 

3.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


